DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner recognizes that all original objections previously stated for the original claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments titled Remarks of 03/04/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-9 and 11 on pages 7-11 have been considered have been considered but they are not persuasive.
The Applicant argues on Pages 7-11 that Offenhaeuser et al. (US 2017/0357669, hereinafter Offenhaeuser; already of record) does not suggest…determine, by the vehicle processor, that tires of the vehicle are not worn out when the comparison performed over the plurality of route sections indicates that the first determined friction coefficient is greater than the average friction coefficient, and in response to determining that the tires of the vehicle are not worn out, control, by the vehicle processor, the vehicle based on the average friction coefficient that is less than the first determined friction coefficient, of the original claim 1. The Applicant further argues that Offenhaeuser always defaults to using the average friction value to control the vehicle as determined by the server, not the vehicle’s processor and does not make an active determination on whether to use the average friction value or the first friction value.  The Examiner argues that Offenhaeuser in Paragraphs [0019]-[0021], does not explicitly teach but rather suggests that by default the vehicle is controlled by the averaged older aggregated coefficient of friction data retrieved from the server. The server can supply feedback based on this comparison, e.g. supplying feedback in the case of worn tires. This feedback could take the form of, e.g. as taught by Jonasson, controlling the vehicle based on a lower friction coefficient that is less than the average friction coefficient. Therefore, without this feedback that the tires are worn out, i.e. in response to the determination that the tires are in fact not worn out, the vehicle is controlled using the averaged aggregated coefficient of friction values. The Examiner further argues that by default Offenhaeuser teaches controlling the vehicle by the average friction value and that the limitation “in response to determining that the tires of the vehicle are not worn out, control, by the vehicle processor, the vehicle based on the average friction coefficient that is less than the first determined friction coefficient” specifically claims that after determining that the tires are not worn out, control the vehicle based on the average friction coefficient (which as a result of the tire determination happens to be inherently lower than the first friction coefficient). The Examiner notes that location of the processing of the data could reasonably occur on a vehicle processor, on an external server, or on any proper computing device. The Examiner further notes that while not currently cited or relied upon for any current rejections, Lynch (US US 2016/0176408) teaches a similar concept in Paragraphs [0064] and [0066]. 
	Therefore, the Examiner maintains the applicability of the reference(s) for the reasons above.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rander et al. (US 2017/0167881, hereinafter Rander; already of record), in view of Jonasson et al. (US 2019/0389475, hereinafter Jonasson; already of record), further in view of Offenhaeuser et al. (US 2017/0357669, hereinafter Offenhaeuser; already of record).

Regarding claim 1, Rander discloses:
A system for determining road surface conditions (Paragraph [0020]), the system comprising:
a vehicle (Paragraph [0020]) including:
a vehicle sensor for determining measured values that describe a friction coefficient of a road surface (Paragraphs [0039] and [0042]), and
a vehicle processor (Fig. 4 Element 404; Paragraph [0101]);
a server (Paragraph [0053]) including:
a database which contains a road map of a plurality of route sections (Paragraph [0088]), and
a server processor (Paragraph [0053], i.e. one or more network computers, such as a server, or a combination of servers consist of processor(s)),
wherein the system is configured to:
determine, by the vehicle sensor, measured values for a route section being traveled on by the vehicle (Paragraph [0040]),
determine, by the vehicle processor, a first determined friction coefficient for the route section from the measured values (Paragraph [0040]),
send, by the vehicle processor, a data record (Paragraph [0020), which contains the measured values and/or the first determined friction coefficient and a piece of information identifying the route section (Paragraph [0037] and [0040]), i.e. the location determination component which corresponds to a GPS component identifies the route section), to the server (Paragraph [0050]),
determine, by the server processor, an average friction coefficient for the route section based on friction coefficients received from previous vehicles that previously traveled on the route section (Paragraphs [0040] Page 3 Lines 25-End and [0121]),
send, by the server processor, the average friction coefficient determined for the route section to the vehicle (Paragraph [0040] and [0121]),
determine, by the vehicle processor, the road surface condition conditions by comparing the average friction coefficient with the first determined friction coefficient (Paragraph [0040] and [0121]),
…
Rander does not disclose:
…
determine, by the vehicle processor, that tires of the vehicle are worn out when a comparison performed over the plurality of route sections indicates that the first determined friction coefficient is less than the average friction coefficient, 
in response to determining that the tires of the vehicle are worn out, control, by the vehicle processor, the vehicle based on a lower friction coefficient that is less than the average friction coefficient,
determine, by the vehicle processor, that tires of the vehicle are not worn out when the comparison performed over the plurality of route sections indicates that the first determined friction coefficient is greater than the average friction coefficient, and
in response to determining that the tires of the vehicle are not worn out, control, by the vehicle processor, the vehicle based on the average friction coefficient that is less than the first determined friction coefficient.
However in the same field of endeavor, Jonasson teaches a method for estimating a tire property of a vehicle based on tire-to-road friction properties for a fleet of vehicles (Abstract) and more specifically:
…
determine, by the vehicle processor, that tires of the vehicle are worn out when a comparison performed over the plurality of route sections indicates that the first determined friction coefficient is less than the average friction coefficient (Fig. 1; Paragraphs [0014] and [0041]), 
in response to determining that the tires of the vehicle are worn out, control, by the vehicle processor, the vehicle based on a lower friction coefficient that is less than the average friction coefficient (Paragraphs [0042] and [0049]),
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rander to incorporate …determine, by the vehicle processor, that tires of the vehicle are worn out when a comparison performed over the plurality of route sections indicates that the first determined friction coefficient is less than the average friction coefficient, in response to determining that the tires of the vehicle are worn out, control, by the vehicle processor, the vehicle based on a lower friction coefficient that is less than the average friction coefficient…, as taught by Jonasson. Doing so would allow for proper operation of systems which accurate and reliable friction estimation, e.g. curve handling systems, as recognized by Jonasson (Paragraph [0005]).
The combination of Rander and Jonasson does not teach:
…
determine, by the vehicle processor, that tires of the vehicle are not worn out when the comparison performed over the plurality of route sections indicates that the first determined friction coefficient is greater than the average friction coefficient, and
in response to determining that the tires of the vehicle are not worn out, control, by the vehicle processor, the vehicle based on the average friction coefficient that is less than the first determined friction coefficient.
However in the same field of endeavor, Offenhaeuser teaches: a method for operating a coefficient of friction database (Abstract). Although Offenhaeuser does not explicitly teach: 
…
determine, by the vehicle processor, that tires of the vehicle are not worn out when the comparison performed over the plurality of route sections indicates that the first determined friction coefficient is greater than the average friction coefficient, and
in response to determining that the tires of the vehicle are not worn out, control, by the vehicle processor, the vehicle based on the average friction coefficient that is less than the first determined friction coefficient,
Offenhaeuser does suggest:
…
determine, by the vehicle processor, that tires of the vehicle are not worn out when the comparison performed over the plurality of route sections indicates that the first determined friction coefficient is greater than the average friction coefficient (Paragraphs [0019]-[0021], i.e. receiving feedback to the vehicle by comparing the current coefficient of friction data with the average of the older coefficient of friction data, e.g. the tires are not worn out because they are higher than the average of the older coefficient of friction data), and
in response to determining that the tires of the vehicle are not worn out, control, by the vehicle processor, the vehicle based on the average friction coefficient that is less than the first determined friction coefficient (Paragraphs [0019]-[0021], i.e. by default the vehicle is controlled by the averaged older aggregated coefficient of friction data retrieved from the server. The server can supply feedback based on this comparison, e.g. supplying feedback in the case of worn tires. This feedback could take the form of, e.g. as taught by Jonasson above, controlling the vehicle based on a lower friction coefficient that is less than the average friction coefficient. Therefore, without this feedback that the tires are worn out, i.e. in response to the determination that the tires are in fact not worn out, the vehicle is controlled using the averaged aggregated coefficient of friction values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rander to incorporate …determine, by the vehicle processor, that tires of the vehicle are not worn out when the comparison performed over the plurality of route sections indicates that the first determined friction coefficient is greater than the average friction coefficient, and in response to determining that the tires of the vehicle are not worn out, control, by the vehicle processor, the vehicle based on the average friction coefficient that is less than the first determined friction coefficient, as suggested by Offenhaeuser. Doing so would allow for the reduction of a vehicle speed in such a way that accelerations in the longitudinal or transverse direction that occur during cornering are lower than the maximally possible accelerations on the basis of the aggregated coefficient of friction potentials even before a curve comes into view, as recognized by Offenhaeuser (Paragraph [0021]).

Regarding claim 3, the combination of Rander, Jonasson, and Offenhaeuser teaches the system of claim 1. Rander further discloses: wherein the vehicle sensor apparatus is an optical sensor (Paragraph [0046]).

Regarding claim 4, the combination of Rander, Jonasson, and Offenhaeuser teaches the system of claim 1. Rander further discloses: wherein the measured values include torque values acting on the at least one of the plurality of wheels of the vehicle (Paragraph [0042]) and a corresponding acceleration of the vehicle (Paragraph [0043]).

Regarding claim 5, the combination of Rander, Jonasson, and Offenhaeuser teaches the system of claim 1. Rander further discloses: wherein the average coefficient of friction is sub-divided into discrete friction coefficient ranges, wherein the vehicle processor transmits a piece of information to the vehicle which identifies the discrete friction coefficient ranges of the route section (Paragraphs [0038], [0040], and [0121]).

Regarding claim 6, the combination of Rander, Jonasson, and Offenhaeuser teaches the system of claim 1. Rander further discloses: wherein the plurality of route sections in the database are each assigned parameters characterizing each of the plurality of route sections, the parameters being taken into account by the server processor during the determining of the average friction coefficient associated with the route section (Paragraph [0121], i.e. the parameters are set durations of time. Additionally, Paragraph [0059], i.e. the parameters are environmental conditions).

Regarding claim 7, the combination of Rander, Jonasson, and Offenhaeuser teaches the system of claim 1. Rander further discloses: wherein in determining a mean friction coefficient, the vehicle processor takes into account a piece of information characterizing weather in an area of the route section (Paragraph [0021] and [0059]).

Regarding claim 8, the combination of Rander, Jonasson, and Offenhaeuser teaches the system of claim 7. Rander further discloses: wherein the vehicle processor assigns to a data record received from the vehicle a piece of information characterizing a date of the send, by the vehicle processor, the data record (Paragraphs [0059]) and/or the weather in the area of the route section at a time of the send, by the vehicle processor, the data record, said information being taken into account in determining an average friction coefficient for the route section (Paragraphs [0021] and [0059]).

Regarding claim 9, the claim(s) recite analogous limitations to claim(s) 1, and therefore is rejected on the same premise. Rander additionally discloses: 
…
send, by the vehicle processor, a request for a second friction coefficient (Paragraphs [0040] and [0121], i.e. communicating consist of sending requests and responses & the second friction coefficient is the weighted or running average of traction values)…
receive, by the vehicle processor, an average friction coefficient for the one route section from the device server via the telecommunication interface (Paragraph [0110]), the average friction coefficient being based on friction coefficients received from previous vehicles that previously traveled on the route section (Paragraphs [0048] and [0110]), 
…

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rander, Jonasson, and Offenhaeuser as applied to claim 1, in view of Lynch (US 2016/0176408; already of record).

Regarding claim 2, the combination of Rander, Jonasson, and Offenhaeuser teaches the system of claim 1. The combination of Rander, Jonasson, and Offenhaeuser does not teach: wherein the sensor is a device for determining a rotation speed of at least one of a plurality of wheels of the vehicle, and wherein the measured values are determined, at least in part, from a measurement of at least one wheel speed by the vehicle sensor.
	However in the same field of endeavor, Lynch teaches an approach for determining road surface friction data for at least one travel segment via sensor data and/or guideline friction map to cause at least one response action (Abstract) and more specifically: wherein the sensor is a device for determining a rotation speed of at least one of a plurality of wheels of the vehicle, and wherein the measured values are determined, at least in part, from a measurement of at least one wheel speed by the vehicle sensor (Abstract; Paragraph [0051], i.e. sensors configured to monitor internal systems of the autonomous vehicle could include a wheel rotational speed sensor. Additionally, rotational speed of a wheel could be found using a wheel speed sensor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rander to incorporate wherein the sensor is a device for determining a rotation speed of at least one of a plurality of wheels of the vehicle, and wherein the measured values are determined, at least in part, from a measurement of at least one wheel speed by the vehicle sensor, as taught by Lynch. Doing so would increase the reliability of road surface friction data, as recognized by Lynch (Paragraphs [0001] and [0002]).

	Regarding claim 11, the combination of Rander, Jonasson, Offenhaeuser, and Lynch teaches the system of claim 2. Additionally, Rander further discloses: wherein the vehicle sensor is an optical sensor (Paragraph [0046]).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is 16.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661